Marston, G. J.
Action was brought upon a promissory note. According to the figures on the margin the sum for which it was given was $50, but there was a dispute as to whether according to the writing in the *342body it was a promise to pay fifty or sixty dollars. The court admitted oral evidence to be introduced of the facts and circumstances surrounding the transaction out of which the note grew, and submitted the question to the jury as one of fact to find whether the note was one for fifty or sixty dollars.
The legal construction to be placed upon a written instrument is clearly one for the court; but where the words are obscurely written, or partially erased, so as to be uncertain and ambiguous, the question is a proper one for a jury, and they may be aided by parol evidence of the circumstances surrounding the giving of the note.
The original note forms no part of and is not returned with the bill of exceptions, so that we have no opportunity to inspect the same and ascertain whether any doubt or ambiguity existed or not, even if we could examine it for such purpose if here. We must assume in support of the judgment, that such a doubt existed, and that the course adopted by the court was proper.
The judgment must therefore be affirmed with costs.
The other Justices concurred.